Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144238                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  HAFEZ M. BAZZI,                                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 144238
                                                                   COA: 299239
                                                                   Oakland CC: 2009-762325-DP
  ANNE ELIZABETH MACAULAY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 1, 2011
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether, for the reasons stated in the Court of
  Appeals dissenting opinion or otherwise, the Oakland Circuit Court was obligated to
  grant summary disposition in favor of the defendant. The parties may file supplemental
  briefs within 42 days of the date of this order, but they should not submit mere
  restatements of their application papers.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2012                         _________________________________________
           p0501                                                              Clerk